19-10747-shl        Doc 228        Filed 11/08/19 Entered 11/08/19 15:11:59            Main Document
                                                Pg 1 of 26


                                  HEARING DATE AND TIME: November 26, 2019 at 2:00 p.m. (Eastern Time)
                       OBJECTION DEADLINE DATE AND TIME: November 19, 2019 at 5:00 p.m. (Eastern Time)

TORYS LLP
1114 Avenue of the Americas
23rd Floor
New York, NY 10036
Telephone: (212) 880-6000
Facsimile: (212) 682-0200
Christopher M. Caparelli


                             IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------
                                                             X
                                                              :
In re                                                         :
                                                              :     Chapter 11
Jeffrey Lew Liddle,                                           :
                                                              :     Case No. 19-10747 (SHL)
                                     Debtor.                  :

----------------------------------------------------------------
                                                            X

   NOTICE OF HEARING ON FINAL APPLICATION OF TORYS LLP, AS COUNSEL TO
     DEBTOR, FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
       INCURRED FOR THE PERIOD APRIL 1, 2019 THROUGH APRIL 26, 2019


         PLEASE TAKE NOTICE that a hearing will be held before the Honorable Sean H. Lane,

United States Bankruptcy Judge, in Courtroom 701 of the United States Bankruptcy Court for the

Southern District of New York (the “Bankruptcy Court”), located at the Alexander Hamilton

Custom House, One Bowling Green, New York, NY 10004-1408, on November 26, 2019 at 2:00

p.m., or as soon thereafter as counsel can be heard (the “Hearing”), to consider the application

listed below for allowance of final compensation and reimbursement of expenses (the

“Application”). The Application will be on file with the Clerk of the Bankruptcy Court and may be

examined prior to the Hearing during normal business hours.




                                                             1
28258557.2
19-10747-shl        Doc 228   Filed 11/08/19 Entered 11/08/19 15:11:59         Main Document
                                           Pg 2 of 26

 APPLICANT:                          TORYS LLP
                                     (COUNSEL FOR DEBTOR AND DEBTOR-IN-
                                     POSSESSION)

 TYPE OF APPLICATION:                FINAL FEE APPLICATION

 FEE PERIOD:                         APRIL 1, 2019 THROUGH AND
                                     INCLUDING APRIL 26, 2019

 FEES REQUESTED:                     $135,783.60

 EXPENSES REQUESTED:                 $1,282.81



             PLEASE TAKE FURTHER NOTICE that you do not need to appear at the Hearing if you

do not object to the relief requested in the Application.

             PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

from time to time without further notice other than an announcement of the adjourned date or dates at

the Hearing or at a later hearing.

             PLEASE TAKE FURTHER NOTICE that any objections to the Application must be

made in writing, shall conform to the Federal Rules of Bankruptcy Procedure and the Local

Bankruptcy Rules for the Southern District of New York, and shall be filed with the Bankruptcy

Court (a) by registered users of the Bankruptcy Court’s case filing system, electronically in

accordance with General Order M-399 (which can be found at http://nysb.uscourts.gov) and (b)

the Chambers of the Honorable Sean H. Lane (“Chambers”), United States Bankruptcy Court for

the Southern District of New York, One Bowling Green, New York, New York 10004; (c) the

Debtor, c/o Foley Hoag, LLP, (Attn: Alison Bauer and William F. Gray, Jr.); (d) the attorneys for the

Debtor, Torys LLP, (Attn: Christopher M. Caparelli); (e) the Office of the United States Trustee for

the Southern District of New York (the “U.S. Trustee”) U.S. Federal Office Building, 201 Varick

Street, Suite 1006, New York, New York 10014 (Attn: Andrea Schwartz, Esq.); (f) the parties listed

in the list of twenty (20) largest unsecured creditors filed by the Debtor in the Chapter 11 Case; (g)

                                                    2
28258557.2
19-10747-shl        Doc 228   Filed 11/08/19 Entered 11/08/19 15:11:59         Main Document
                                           Pg 3 of 26


all parties that requested notice in these chapter 11 cases under Fed. R. Bankr. P. 2002; (h) the

Internal Revenue Service; and, (i) any other party entitled to notice pursuant to Local Rule 9013-1(b)

so as to be received no later than November 19, 2019 at 5:00 p.m. (Eastern Time) (the “Objection

Deadline”).

             PLEASE TAKE FURTHER NOTICE that unless responses are received by the Objection

Deadline, the relief may be granted as requested in the Application.


                                                  TORYS LLP
Dated: November 8, 2019
         New York, New York
                                                  /s/ Christopher M. Caparelli
                                                  Christopher M. Caparelli
                                                  1114 Avenue of the Americas, 23rd Floor
                                                  New York, New York 10036
                                                  Telephone: (212) 880-6000
                                                  Facsimile: (212) 682-0200
                                                  ccaparelli@torys.com

                                                  Counsel for the
                                                  Debtor and Debtor-in-Possession




                                                  3
28258557.2
19-10747-shl        Doc 228        Filed 11/08/19 Entered 11/08/19 15:11:59                  Main Document
                                                Pg 4 of 26

                             IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------
                                                             X
                                                              :
In re                                                         :
                                                              :       Chapter 11
Jeffrey Lew Liddle,                                           :
                                                              :       Case No. 19-10747 (SHL)
                                     Debtor.                  :

----------------------------------------------------------------
                                                            X

                             SUMMARY SHEET
          FINAL APPLICATION OF TORYS LLP, AS COUNSEL TO DEBTOR,
     FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED
             FOR THE PERIOD APRIL 1, 2019 THROUGH APRIL 26, 2019

Name of Applicant:                                                  TORYS LLP

Authorized to Provide Professional Services to:                     Debtor

Effective Date of Retention:                                        April 1, 2019

Period for which compensation and                                   April 1, 2019 through April 26, 2019
reimbursement is sought:
                                                                    and subsequent time for application
                                                                    preparation

Total amount of compensation requested for this                     $135,783.60
fee period:

Amount of compensation already paid pursuant                        $0.00
to monthly compensation order, but not yet
allowed:

Total amount of expense reimbursement                               $1,282.81
requested for this fee period:

Amount of expense reimbursement already paid                        $0.00
pursuant to monthly compensation order, but not
yet allowed:



This is a final application




                                                             4
28258557.2
19-10747-shl          Doc 228       Filed 11/08/19 Entered 11/08/19 15:11:59                   Main Document
                                                 Pg 5 of 26

          In accordance with the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals, dated September 4, 2019 [ECF No. 166] (the “Interim

Compensation Order”), and the Order Pursuant to 11 U.S.C. § 327(a), Fed. R. Bankr. P. 2014(a) and

2016, and Local Rules 2014-1 Authorizing the Retention and Employment of Torys LLP as Attorneys

for the Debtor nunc pro tunc to April 1, 2019 [ECF No. 137] (the “Employment Retention Order”),

Torys LLP hereby submits its Final Fee Application (the “Application”) for the period April 1, 2019

through and including April 26, 2019 (the “Compensation Period”).1

          Torys seeks approval for the following fee applications for the Application Period:


Fee Application       Period             Total Fees       Total          Amount of        Amount of        Amount of
                      Covered By         Requested        Expenses       Fees             Expenses         Holdback
                      Application                         Requested      Requested /      Requested /      Fees Sought
                                                                         Allowed          Allowed
                                                                         (100%)           (100%)
FINAL FEE             $137,066.41        $135,783.60      $1,282.81      $135,783.60 $1,282.81             $0
APPLICATION
TOTAL                 $137,066.41        $135,783.60      $1,282.81      $135,783.60 $1,282.81             $0


          In accordance with the Interim Compensation Order, Torys seeks approval of the full amount

of the fees and expenses requested in the above-referenced fee application and payment by the Debtor

of the amount requested in such fee application in full.

          On September 4, 2019, the Court entered the Interim Compensation Order, which establishes

the procedure for which retained professionals approved by the court submit expenses and costs in

connection with performing services on behalf of the debtor in connection with the instant case.

          WHEREFORE, Torys respectfully requests that the Court enter the order attached hereto as

Exhibit A and grant Torys such other and further relief as is just and proper.




1
    Exhibit B to the fee application contains detailed listings of Torys’ requested fees and expenses for the Compensation
    Period.


                                                             5
28258557.2
19-10747-shl    Doc 228   Filed 11/08/19 Entered 11/08/19 15:11:59    Main Document
                                       Pg 6 of 26

                                           TORYS LLP
Dated: November 8, 2019
         New York, New York
                                           /s/ Christopher M. Caparelli
                                           Christopher M. Caparelli
                                           1114 Avenue of the Americas, 23rd Floor
                                           New York, New York 10036
                                           Telephone: (212) 880-6000
                                           Facsimile: (212) 682-0200
                                           ccaparelli@torys.com

                                           Counsel for the
                                           Debtor and Debtor-in-Possession




                                            6
28258557.2
    19-10747-shl       Doc 228    Filed 11/08/19 Entered 11/08/19 15:11:59               Main Document
                                               Pg 7 of 26



                 CUMULATIVE COMPENSATION SUMMARY BY PROFESSIONAL

                                           In re: Jeffrey Lew Liddle
                                          (Case No. 19-10747 (SHL))

                                   April 1, 2019 through April 26, 2019

                              Position of the Applicant and Area      Hourly
                                of Expertise, Year of Call, and    Billing Rate   Total Billed      Total
Name of Professional Person   Approximate Number of Years in        (including      Hours        Compensation
                                       Current Position              changes)

                              Partner/Bankruptcy (called to
Alison D. Bauer               the bar in 1995)                      $752.00               62.7     $47,150.40

                              Partner/Bankruptcy (called to
William F. Gray, Jr.          the bar in 1981)                      $804.00               21.6     $17,366.40
                              Counsel/Litigation (called to
                              the bar in 2000; 11 years in
Christopher M. Caparelli      current position)                     $672.00               33.9     $21,302.40
                              Senior Associate/Litigation
Jaclyn J. Leader              (called to the bar in 2007)           $620.00               35.2     $21,824.00
                              Associate (called to the bar in
Rachel Goodwin                2015)                                 $492.00               10.1      $4,969.20
                              Associate (called to the bar in
Charles F. O’Toole            2017)                                 $384.00                8.6      $3,302.40
Jennifer Fong                 Paralegal                             $236.00               53.7     $12,673.20
Total                                                                                   223.6     $128,588.00


                                 April 27, 2019 through October 31, 2019

                              Position of the Applicant and Area      Hourly
                                of Expertise, Year of Call, and    Billing Rate   Total Billed      Total
Name of Professional Person   Approximate Number of Years in        (including      Hours        Compensation
                                       Current Position              changes)

                              Counsel/Litigation (called to
                              the bar in 2000; 11 years in
Christopher M. Caparelli      current position)                     $672.00                4.0      $2,688.00

Jennifer Fong                 Paralegal                             $236.00               19.1      $4,507.60
Total                                                                                     23.1      $7,195.60


    28258557.2
  19-10747-shl   Doc 228   Filed 11/08/19 Entered 11/08/19 15:11:59   Main Document
                                        Pg 8 of 26



                                135,783.60
GRAND TOTAL:           $


                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




  28258557.2
19-10747-shl     Doc 228    Filed 11/08/19 Entered 11/08/19 15:11:59   Main Document
                                         Pg 9 of 26



              CUMULATIVE COMPENSATION BY PROJECT CATEGORY

                                  In re: Jeffrey Lew Liddle
                                 (Case No. 19-10747 (SHL))

                             April 1, 2019 through April 26, 2019


      Project Category                                Total Hours       Total Fees

      Case Administration                                       101     $42,154.80
      Financing and Cash Collateral                             117     $76,535.20
      Meetings and Communications with Creditors                 0.7       $434.00
      Asset Disposition                                          2.7     $1,674.00
      Employment and Fee Applications                          11.1      $4,371.20
      Asset Analysis and Recovery                                4.1     $1,641.60
      Litigation: Contested Matters and Adversary
      Proceedings                                               4.2      $1,455.60
      Non-Working Travel                                        0.2          $0.00
      Relief from Stay and Adequate Protection                  0.4        $321.60

      Total                                                   241.4    $128,588.00



                           April 27, 2019 through October 31, 2019


      Project Category                                Total Hours       Total Fees
      Employment and Fee Applications                         23.1       $7,195.60

      Total                                                    23.1      $7,195.60




                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




28258557.2
19-10747-shl   Doc 228    Filed 11/08/19 Entered 11/08/19 15:11:59   Main Document
                                      Pg 10 of 26



                         CUMULATIVE EXPENSE SUMMARY

                               In re: Jeffrey Lew Liddle
                              (Case No. 19-10747 (SHL))

                          April 1, 2019 through April 26, 2019


Expense Category                 Service Provider (if applicable)    Total Expenses

Courier                                  Federal Express                  $1,282.81

Grand Total Expenses                                                      $1,282.81



               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




28258557.2
19-10747-shl        Doc 228        Filed 11/08/19 Entered 11/08/19 15:11:59            Main Document
                                               Pg 11 of 26



                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------
                                                             X
                                                              :
In re                                                         :
                                                              :     Chapter 11
Jeffrey Lew Liddle,                                           :
                                                              :     Case No. 19-10747 (SHL)
                                     Debtor.                  :

----------------------------------------------------------------
                                                            X

    FINAL FEE APPLICATION OF TORYS LLP, AS COUNSEL TO DEBTOR,
 FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED
         FOR THE PERIOD APRIL 1, 2019 THROUGH APRIL 26, 2019

TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

                  Torys LLP (“Torys”), as counsel to Jeffrey Lew Liddle, debtor and debtor-in-

possession, submits this Final Fee Application (the “Application”), for allowance of professional

compensation and reimbursement of expenses incurred, pursuant to sections 330 and 331 of title

11 of the United States Code, 11 U.S.C. §§101, et seq. (the “Bankruptcy Code”), Rule 2016 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2016-1 of the

Local Bankruptcy Rules for the Southern District of New York (the “Local Rules”), the

Amended Guidelines for Fees and Disbursements for Professionals in the Southern District of

New York Bankruptcy Cases pursuant to General Order M-447 (Jan. 29, 2013) (the “Local

Guidelines”), and the United States Trustee Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expense Filed under 11 U.S.C. §330, dated June 4, 2004,

as amended on November 25, 2009 (the “UST Guidelines,” and, together with the Local

Guidelines, the “Fee Guidelines”), and the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals [ECF No. 166], dated
19-10747-shl       Doc 228     Filed 11/08/19 Entered 11/08/19 15:11:59            Main Document
                                           Pg 12 of 26



September 4, 2019 (the “Interim Compensation Order”), in connection with Torys’

representation of the Debtor in the above-captioned chapter 11 case during the period April 1,

2019 through and including April 26, 2019 (the “Compensation Period”). A proposed order is

attached hereto as Exhibit A.

         In support of the Fee Application, Torys respectfully represents as follows:

                                            BACKGROUND

         1.      On March 11, 2019, the Debtor, acting pro se, filed a voluntary petition for relief

under chapter 11 of Title 11 of the Bankruptcy Code, initiating the instant Chapter 11 Case. The

Debtor continues to operate his business and manage his property as debtor-in-possession

pursuant to 11 U.S.C. §§ 1107(a) and 1109. No creditors’ committee has been appointed.

         2.      On July 23, 2019, the Court approved, effective as of April 1, 2019, the retention

of Torys as counsel to the Debtor [ECF No. 137] (the “Employment Retention Order”).

         3.      Effective April 27, 2019, the Debtor terminated its retention of Torys upon the

resignation of William Gray and Alison Bauer, the two partners responsible for the engagement

and their move to Foley Hoag LLP, which was retained to represent the Debtor on a going-

forward basis.

                                  JURISDICTION AND VENUE

         4.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.§§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court

pursuant to 28 U.S.C.§§ 1408 and 1409.

                                      RELIEF REQUESTED

         5.      By this Application, Torys seeks an Order pursuant to sections 330 and 331 of the

Bankruptcy Code, awarding Torys, on a final basis, compensation for professional services



28258557.2
19-10747-shl      Doc 228     Filed 11/08/19 Entered 11/08/19 15:11:59            Main Document
                                          Pg 13 of 26



rendered as Debtor’s counsel in the amount of $135,783.60 and reimbursement of customary and

necessary out-of-pocket expenses in the amount of $1,282,81, for a total award of $137,066.41.

         6.    The fee application submitted by Torys incorporates the twenty percent (20%)

reduction in hourly fees, as provided for in the Declaration and Disclosure Statement of William

F. Gray, Jr. on Behalf of Torys LLP pursuant to 11 U.S.C. §§ 327, 329, and 504 and Fed. R.

Bankr. P. 20214(a) and 2016 [ECF No. 63].

         7.    A summary of the total amount of time spent by each Torys attorney and

paraprofessional for this case, and expenses incurred during the Compensation Period as well as

subsequent time spent on preparing the final fee application is attached hereto and incorporated

herein as Exhibit B.

         8.    Torys’ contemporaneous time records and expense records for the Compensation

Period, from which the summaries described below were prepared, are referenced in the

Employment Retention Order attached hereto as Exhibit C.

                       SUMMARY OF SERVICES PERFORMED BY
                     TORYS DURING THE COMPENSATION PERIOD

         8.    Torys performed significant legal services on behalf of the Debtor as further

detailed below. This summary is intended only to highlight the services that Torys rendered to

the Debtor and is not meant to provide a detailed description of all such services.

         9.    A description of the Debtor’s pre-petition businesses is set forth in the Affidavit

of Jeffrey Lew Liddle Under Bankruptcy Rule 1007-2 [ECF No. 1].

         10.   Since the Petition Date, the Debtor has operated as debtor-in-possession pursuant

to the Bankruptcy Code. The Debtor has successfully continued to keep his business surviving,

Liddle & Robinson, LLP, and preserved its assets, pursuant to the Bankruptcy Code and under

the supervision of this Court, and is taking steps to restructure his finances.


28258557.2
19-10747-shl     Doc 228     Filed 11/08/19 Entered 11/08/19 15:11:59             Main Document
                                         Pg 14 of 26



         11.   From early on post-petition, during the month of April 2019, Torys assisted the

Debtor in operating as a debtor and debtor-in-possession under chapter 11 of the Bankruptcy

Code. This required Torys to negotiate and obtain approval of various operational and procedural

orders to ensure the Debtor’s ability to continue operations of his business, investigate a sale of

any assets, and conduct the case efficiently within the confines of chapter 11.

         12.   Torys, on behalf of the Debtor, prepared and filed motions seeking authorization

from the Court for the Debtor to use cash collateral, and granting related relief to facilitate the

Debtor’s ability to use cash collateral on terms acceptable to the U.S. Trustee. On April 2, 2019,

Torys, on behalf of the Debtor, filed a letter motion for an order to use cash collateral to pay

employee wages [ECF No. 35]. Torys, on behalf of the debtor, also prepared and filed Debtor’s

Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor to Use Cash Collateral,

(II) Scheduling a Final Hearing and (III) Granting Related Relief [ECF No. 37]. Significant legal

resources were expended in a heavily-contested cash collateral dispute with Counsel Financial,

which claimed a security interest in the Debtor’s, and the Debtor’s wife, principal liquid assets.

In no small measure due to the work done by lawyers at Torys LLP, the Court ultimately

invalidated Counsel Financial’s claim of a lien. See Order Denying Counsel Financial II LLC’s

Claim Of A Perfected Security Interest In And Lien On Certain Cash Collateral And Granting

Related Relief [ECF No. 185].

         13.   Torys also prepared and filed on behalf of the Debtor a Motion Pursuant to 11

U.S.C. § 105 to Extend the Automatic Stay Under U.S.C. § 362 to Liddle & Robinson LLP and

for Related Relief [ECF No. 35], extending the automatic stay to the Debtor’s business while he

contemplates filing a second chapter 11 case for his business.




28258557.2
19-10747-shl     Doc 228        Filed 11/08/19 Entered 11/08/19 15:11:59        Main Document
                                            Pg 15 of 26



         14.   Debtor had begun compiling the information required to complete his Schedules

and Statements, but because of the complexity of the Debtor’s records and business operations,

coupled with the limited time and resources available, the Debtor could not finish gathering such

information without an extension, and timely filed a motion seeking additional time to compile

and complete his schedules and statement of financial affairs [ECF No. 15]. The Court granted

Debtor’s motion on April 5, 2019 [ECF No. 30]. Thus, Torys assisted the Debtor in compiling

and documenting the information required to complete and file the Debtor’s Schedules and

Statements with this Court [ECF No. 56 & 57].

         15.   On April 26, 2019, Torys filed an Application of Debtor Pursuant to 11 U.S.C. §

327(a), Fed. R. Bankr. P. 2014(a) and 2016, and Local Rules 2014-1 and 2016-1 for Authority to

Retain and Employ Torys LLP as Attorneys for the Debtor Nunc Pro Tunc to April 1, 2019 (the

“Retention Application”) [ECF No. 63]. Effective April 27, 2019, Torys discontinued

representation of the Debtor.

         16.   On May 31, 2019, Foley Hoag LLP filed an Application of Debtor Pursuant to 11

U.S.C. § 327(a) Fed. R. Bankr. P. 2014(a) and 2016, and Local Rules 2014-1 and 2016-1 for

Authority to Retain and Employ Foley Hoag LLP as Attorneys for the Debtor Nunc Pro Tunc to

April 27, 2019, stating the Debtor “has selected Foley Hoag as his attorneys because the

continued representation by the attorneys engaged in this case from Torys is most efficient and in

the best interest of the Debtor and his estate.” [ECF No. 91, pg. 3].

         17.   On July 12, 2019, Foley Hoag LLP, on behalf of the Debtor, amended the

Retention Application [ECF No. 126]. Thereafter, on July 23, 2019, the Court approved the

retention of Torys [ECF No. 137].




28258557.2
19-10747-shl        Doc 228    Filed 11/08/19 Entered 11/08/19 15:11:59          Main Document
                                           Pg 16 of 26



                          REQUEST FOR FINAL COMPENSATION

         18.   Section 331 of the Bankruptcy Code provides for compensation of professionals

  and incorporates the substantive standards of section 330 to govern the Court’s award of such

  compensation. 11 U.S.C. § 331. Section 330 provides that a Court may award a professional

  employed under section 327 of the Bankruptcy Code “reasonable compensation for actual,

  necessary services rendered [and] reimbursement for actual, necessary expenses.” 11 U.S.C. §

  330(a)(1). Section 330 also sets forth the criteria for the award of such compensation and

  reimbursement:

                In determining the amount of reasonable compensation to be
                awarded to [a] professional person, the court shall consider the
                nature, the extent, and the value of such services, taking into
                account all relevant factors, including –

                      (A) the time spent on such services;

                      (B) the rates charged for such services;

                      (C) whether the services were necessary to the
                      administration of, or beneficial at the time at which the
                      service was rendered toward the completion of, a case under
                      this title;

                      (D) whether the services were performed within a reasonable
                      amount of time commensurate with the complexity,
                      importance, and nature of the problem, issue, or task
                      addressed;

                      (E) with respect to a professional person, whether the person
                      is board certified or otherwise has demonstrated skill and
                      experience in the bankruptcy field; and

                      (F) whether the compensation is reasonable based on the
                      customary compensation charged by comparably skilled
                      practitioners in cases other than cases under this title.
 Id. § 330(a)(3).

         19.   Torys respectfully submits that the professional services rendered for and on

behalf of the Debtor were necessary and reasonable, and serve to preserve and maximize value


28258557.2
19-10747-shl     Doc 228      Filed 11/08/19 Entered 11/08/19 15:11:59             Main Document
                                          Pg 17 of 26



for the benefit of the Debtor’s estate. The compensation requested herein is extremely

reasonable in light of the nature, extent, and value of the services rendered to the Debtor.

         20.   Compensation for the foregoing services as requested is commensurate with the

complexity, importance, and nature of the problems, issues, and tasks involved. The fees sought

by Torys in this Application are commensurate with fees awarded to Torys in other cases and

the fees charged by comparable law firms. See In re First Colonial Corporation of America, 544

F.2d 1291 (5th Cir. 1977), reh’g denied, 547 F.2d 573, cert. denied, 431 U.S. 904 (1977).

         21.   Further, Torys assigned the work performed in this case to attorneys and

paraprofessionals having the experience and specialization to perform the services required

efficiently and properly. The attorneys and paraprofessionals providing the services for which

compensation is sought, specialize in the fields of debtor and creditor rights, bankruptcy and

litigation. Moreover, Torys, as a general practice, seeks to use the services of paraprofessionals

and legal assistants supervised by attorneys whenever appropriate to limit costs and more

efficiently utilize the services of attorneys. Torys has followed this practice with respect to the

services rendered to the Debtor. Finally, in rendering services to and on behalf of the Debtor,

Torys took every care to provide the legal services as efficiently as possible and to avoid

unnecessary expenses or duplication of services.

         22.   In sum, the services rendered by Torys were necessary and beneficial to the

Debtor and his estate and were performed in a timely manner commensurate with the

complexity, importance, and nature of the issues involved. Accordingly, approval of the

compensation for professional services and reimbursement of expenses sought herein is

warranted.




28258557.2
19-10747-shl     Doc 228     Filed 11/08/19 Entered 11/08/19 15:11:59           Main Document
                                         Pg 18 of 26



                    ACTUAL AND NECESSARY EXPENSES INCURRED

         23.   As set forth in Exhibit B hereto, in providing professional services during the

 Compensation Period, Torys has incurred costs and expenses in the amount of $137,066.41.

 These expenses are reasonable and necessary and were essential to the overall administration

 of Torys’s representation as counsel to the Debtor in this Case.


                 CUSTOMARY AND COMPARABLE COMPENSATION

         24.   Pursuant to the Fee Guidelines, Torys hereby represents that it has not increased

 any professional fee rates during the pendency of these Cases.

         25.   The blended hourly rate for Torys’ timekeepers on this Application is $565.

         26.   The blended hourly rate for Torys’ U.S. timekeepers firm-wide is $679.

         27.   Further, pursuant to the Fee Guidelines, Torys discloses the following blended

 hourly rates by category of timekeeper:


                              Title                     Year-to-Date
                              Paralegal                 $236 - $295

                              Associate                  $384 - $775

                              Counsel                    $672 - $840

                              Partner                    $752 - $1005



                      COMPLIANCE WITH THE FEE GUIDELINES

         28.   As set forth in the Certification of Christopher M. Caparelli, annexed hereto as

 Exhibit D, Torys believes that this Application is in compliance with the Fee Guidelines.

         29.   No prior request has been made to this or any other Court for the relief requested

 herein for the Compensation Period, nor has any payment been received by Torys on account


28258557.2
19-10747-shl        Doc 228     Filed 11/08/19 Entered 11/08/19 15:11:59            Main Document
                                            Pg 19 of 26



 of the legal services rendered in connection therewith, except as set forth herein. In addition,

 none of the requested fees and expenses are to be shared by Torys with any other party, nor are

 these or any other fees and expenses subject to a sharing agreement between Torys and any

 third party.


                                                NOTICE

         30.      Notice of this Application has been provided to the Notice Parties, in accordance

 with the Interim Compensation Order. In light of the nature of the relief requested, the Debtor

 respectfully submits that no further notice is necessary.


                                       NO PRIOR REQUEST

         31.      Torys has not previously sought the relief requested herein from this or any

 other court.



               WHEREFORE, Torys respectfully requests that this Court enter an order:



                  (i)    Approving the allowance, on a final basis, of compensation for

                         professional services rendered to the Debtor during the Compensation

                         Period, including time for preparation of the within fee application, in the

                         amount of $135,783.60, which represents one hundred percent (100%) of

                         the total compensation for professional services rendered during the

                         Compensation Period;




28258557.2
19-10747-shl     Doc 228     Filed 11/08/19 Entered 11/08/19 15:11:59            Main Document
                                         Pg 20 of 26



               (ii)    Approving the allowance, on a final basis, of the actual and necessary

                       expenses incurred in the amount of $1,282.81 for the Compensation

                       Period; and

               (iii)   Granting such other and further relief as this Court deems just and proper.


Dated: November 8, 2019
                                                     TORYS LLP

                                                     /s/ Christopher M. Caparelli
                                                     Christopher M. Caparelli
                                                     1114 Avenue of the Americas, 23rd Floor
                                                     New York, New York 10036
                                                     Telephone: (212) 880-6000
                                                     Facsimile: (212) 682-0200
                                                     ccaparelli@torys.com

                                                     Counsel for the
                                                     Debtor and Debtor-in-Possession




28258557.2
19-10747-shl   Doc 228   Filed 11/08/19 Entered 11/08/19 15:11:59   Main Document
                                     Pg 21 of 26




                                   EXHIBIT A
19-10747-shl        Doc 228        Filed 11/08/19 Entered 11/08/19 15:11:59            Main Document
                                               Pg 22 of 26



                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------
                                                             X
                                                              :
In re                                                         :
                                                              :     Chapter 11
Jeffrey Lew Liddle,                                           :
                                                              :     Case No. 19-10747 (SHL)
                                     Debtor.                  :

----------------------------------------------------------------
                                                            X

              ORDER GRANTING FINAL FEE APPLICATION OF TORYS LLP,
                AS COUNSEL TO DEBTOR AND DEBTOR-IN-POSSESSION,
               FOR THE PERIOD APRIL 1, 2019 THROUGH APRIL 26, 2019


                  Upon consideration of the Final Application (the “Request”) of Torys LLP

(“Torys”), as Counsel for the above captioned debtor and debtor-in-possession, for the period

from April 1, 2019 through and including April 26, 2019, and upon consideration of the fee

application subject to the Request (the “Fee Application”); the Court having reviewed the

Request and the Fee Application; and finding that the Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334; and determining that proper and adequate notice has

been given and that no other or further notice is necessary; and after due deliberation thereon;

and good and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED that:

         1.       The Request is GRANTED.

         2.       Torys is allowed compensation and reimbursement of expenses for the period and

in the amounts set forth in its Request.




28258557.2
19-10747-shl     Doc 228      Filed 11/08/19 Entered 11/08/19 15:11:59          Main Document
                                          Pg 23 of 26



         3.    The Debtor is authorized and directed to disburse to Torys payment in the amount

of the difference between (a) 100% of the total fees and expenses set forth in the Fee Application

and (b) the actual interim payments received by Torys for fees and expenses under the Fee

Application, as set forth in the Request.

         4.    The Debtor are authorized and empowered to take such actions as may be

necessary and appropriate to implement the terms of this Order.

         5.    This Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.

         6.    This Order shall be effective immediately upon entry.



Dated: _________________, 2019
                                             __________________________________________
                                             THE HONORABLE SEAN H. LANE
                                             UNITED STATES BANKRUPTCY JUDGE




28258557.2
19-10747-shl   Doc 228   Filed 11/08/19 Entered 11/08/19 15:11:59   Main Document
                                     Pg 24 of 26



                                   EXHIBIT D




28258557.2
19-10747-shl        Doc 228        Filed 11/08/19 Entered 11/08/19 15:11:59            Main Document
                                               Pg 25 of 26



                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------
                                                             X
                                                              :
In re                                                         :
                                                              :     Chapter 11
Jeffrey Lew Liddle,                                           :
                                                              :     Case No. 19-10747 (SHL)
                                     Debtor.                  :

----------------------------------------------------------------
                                                            X

              CERTIFICATION OF CHRISTOPHER M. CAPARELLI PURSUANT
                TO FEE GUIDELINES FOR FEES AND DISBURSEMENTS IN
               SOUTHERN DISTRICT OF NEW YORK BANKRUPTCY CASES

         I, Christopher M. Caparelli, certify, as follows:

         1.       I am an attorney duly admitted to practice law in the State of New York. I am of

counsel to the law firm of Torys LLP (“Torys”). I submit this certification with respect to the

Final Fee Application of Torys LLP, As Counsel to Debtor, for Services Rendered and

Reimbursement of Expenses Incurred for the Period April 1, 2019 through April 26, 2019 (the

“Application”).

         2.       I make this certification in accordance with the Amended Guidelines for Fees

and Disbursements for Professionals in Southern District of New York Bankruptcy Cases

pursuant to General Order M-447 (Jan. 29, 2013) (the “Local Guidelines”), and the United

States Trustee Guidelines for Reviewing Applications for Compensation and Reimbursement of

Expenses Filed under 11 U.S.C. § 330, dated June 4, 2004, as amended on November 25, 2009

(the “UST Guidelines”) and the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals [ECF No. 166] (the “Interim Compensation

Order,” and together with the Local Guidelines, and UST Guidelines, the “Fee Guidelines”).




28258557.2
19-10747-shl         Doc 228     Filed 11/08/19 Entered 11/08/19 15:11:59             Main Document
                                             Pg 26 of 26



         3.        In connection therewith, I hereby certify that:

                            (a)     I have read the Application and, to the best of
                     my knowledge, information and belief, formed after reasonable
                     inquiry, the Application complies with the Fee Guidelines;

                             (b)   To the best of my knowledge, information and
                     belief, formed after reasonable inquiry, the fees and
                     disbursements sought in the Application fall within the Fee
                     Guidelines;

                             (c)   To the best of my knowledge, information and
                     belief formed after reasonable inquiry, the fees and
                     disbursements sought are billed at rates in accordance with
                     practices customarily employed by Torys and generally
                     accepted by Torys’ clients; and

                             (d)    To the best of my knowledge, information and
                     belief, formed after reasonable inquiry, and in providing
                     reimbursable services: Torys does not make a profit on those
                     services; in charging for a particular service, Torys does not
                     include in the amount for which reimbursement is sought the
                     amortization of the cost of any investment, equipment or
                     capital outlay; in seeking reimbursement for services which
                     Torys justifiably purchased or contracted from a third party,
                     Torys seeks reimbursement only for the amount paid by Torys
                     to such vendors.


              5.          Pursuant to section B(3) of the Local Guidelines, I certify that the Debtor has

 been provided with a copy of the Request at least fourteen (14) days before the date set by the

 Court for the hearing on the Request.



 Dated: November 8, 2019
                                                        /s/Christopher M. Caparelli
                                                        Christopher M. Caparelli




28258557.2
